internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-100041-99 date date legend x a date1 date2 state dear this letter responds to a letter dated date submitted by your authorized representative on behalf of x requesting a ruling that x’s s_corporation_election be effective as of x’s taxable_year beginning date1 the facts submitted indicate that x was incorporated in state on date2 prior to date2 a operated x’s business as a sole_proprietorship at the time of incorporation a intended for x to be an s_corporation however the election was not timely filed with the internal_revenue_service x requests a ruling that it be recognized as an s_corporation effective as of its taxable_year beginning date1 under sec_1362 of the internal_revenue_code sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 governs the effective date of an s election if an s election is made within the first two and one-half months of a corporation's taxable_year then that corporation will be treated as an s_corporation beginning the year in which the election is made if an s election is made after the first two and one-half months of the corporation's taxable_year then that corporation will not be treated as an s_corporation plr-100041-99 until the taxable_year following the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year x has established reasonable_cause for failing to file a timely election and is entitled to relief under sec_1362 based solely on the facts and representations submitted and assuming that x otherwise qualifies as an s_corporation the service will recognize x’s election to be an s_corporation effective date1 provided that no later than days from the date of this ruling x properly executes and files form_2553 with an effective date of date1 with the appropriate service_center and all tax returns for x and its shareholders are amended and filed consistent with x being recognized as an s_corporation x should attach a copy of this letter to the form_2553 filed with the service_center a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent under the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours william p o’shea chief branch office of assistant chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
